Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on 09/21/2021.

Status of Claims
3.        Claims 11-30 are pending in this application.
           Claims 1-10 were previously canceled.  
Claims 11, 15, 20, 22, 28 and 30 are currently amended.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark H. Krietzman (Reg. No. 41,128) on 10/28/2021.

Please amend Claim 28 as follows:
Claim 28, line 6, please change
 ***the merchant identifier*** to ***a merchant identifier***


Examiner’s Statement of Reasons for Allowance
5.         Claims 11-30 are allowed.

6.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 11:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a user account database; and a loyalty management server configured to: receive transaction information, from a payment service provider or payment network provider, pertaining to one or more processed payment transactions involving the payment instrument, the transaction information comprising data indicating the payment instrument that is based on a unique payment identifier for the payment instrument; access a data record in the user account database, the data record being associated with the data indicating the payment instrument; retrieve data indicating a loyalty user account from the data record, the data being based on a unique loyalty identifier for the loyalty user account; and send a transaction-notifying message to a loyalty account system for updating the loyalty user account held at the loyalty account system.” along with all the other limitations as required by independent claim 11.

Regarding Claim 20:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“a user account database; and a loyalty management server configured to: receive transaction information pertaining to one or more payment transactions involving the payment instrument, the transaction information comprising data indicating the payment instrument that is based on a unique payment identifier for the payment instrument;Page 3 of 11 4843-1301-6060.1DOCKET NO.: 044228.112202PATENTApplication No.: 15/931,283Office Action Dated: March 24, 2021access a data record in the user account database, the data record being associated with the data indicating the payment instrument; retrieve data indicating a loyalty user account from the data record, the data being based on a unique loyalty identifier for the loyalty user account; send a transaction-notifying message to a loyalty account system for updating the loyalty user account held at the loyalty account system; wherein the loyalty management server is configured to: receive, from a data extraction system, the unique payment identifier for the payment instrument; communicate the unique payment identifier to the payment service provider, the payment service provider communicating with a payment card provider or payment network provider to enable the payment card provider or payment network provider to send the transaction information; receive, in response from the payment service provider, the data indicating the payment instrument comprising a tokenised identifier and a truncated PAN; and update a data record in the user accounts database according to the received data.” along with all the other limitations as required by independent claim 20.

Regarding Claim 22:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, at a loyalty management server, transaction information, from a payment service provider or payment network provider, pertaining to a processed payment transaction involving the payment instrument, the transaction information comprising data indicating the payment instrument that is based on a unique payment identifier for the payment instrument;Page 4 of 114843-1301-6060.1DOCKET NO.: 044228.112202PATENTApplication No.: 15/931,283 Office Action Dated: March 24, 2021accessing a data record in a user account database, the data record being associated with the data indicating the payment instrument; retrieving data indicating the loyalty user account from the data record, the data being based on a unique loyalty identifier for the loyalty user account; and sending a transaction-notifying message to a loyalty account system for updating the loyalty user account held at the loyalty account system.” along with all the other limitations as required by independent claim 22.

Regarding Claim 28:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, at a central processing system, transaction information, from a payment service provider or payment network provider, pertaining to a processed payment transaction involving a payment instrument; determining a loyalty account system associated with the merchant identifier; determining, from a data record of a user account database, a loyalty user account for the loyalty account system that is associated with the payment instrument; communicating, to the determined loyalty account system, a data packet comprising data indicating the loyalty user account and at least some of the transaction information; determining loyalty points for the processed payment transaction; and updating a points total in the user account.” along with all the other limitations as required by independent claim 28.

Regarding Claim 30:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, at a central processing system, transaction information pertaining to a transaction involving a payment instrument; determining a loyalty account system associated with the merchant identifier; determining, from a data record of a user account database, a loyalty user account for the loyalty account system that is associated with the payment instrument; communicating, to the determined loyalty account system, a data packet comprising data indicating the loyalty user account and at least some of the transaction information; determining loyalty points for the payment transaction; updating a points total in the user account, and, Page 6 of 11determining whether loyalty points were assigned for the transaction by comparing the data packet with data relating to the user account, and performing the determining and updating steps if loyalty points were not assigned for the transaction.” along with all the other limitations as required by independent claim 30.

7.       It follows that claims 12-19, 21, 23-27, and 29 are then inherently allowable for depending on an allowable base claim.
8.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Emigh et al. (US 10,360,592) discloses providing rewards for purchases is disclosed. In some embodiments, electronic couponing data corresponding to an available reward offer for an item as well as an association of a loyalty identifier with the reward offer is provided to an electronic coupon processor; and in response to receiving an indication from the electronic coupon processor that the loyalty identifier was associated with a transaction in which the item was purchased, a user account is credited with a reward amount associated with the reward offer.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NEIL R MCLEAN/Primary Examiner, Art Unit 2677